DISMISS; and Opinion Filed July 1, 2016.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00282-CV

                    RODERICK JOHNSON, Appellant
                                 V.
              DALLAS INDEPENDENT SCHOOL DISTRICT AND
   MICHAEL L. WILLIAMS, TEXAS COMMISSIONER OF EDUCATION, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00004

                            MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Brown
                                   Opinion by Justice Brown
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that he no longer desires to pursue this appeal. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

160282F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RODERICK JOHNSON, Appellant                          On Appeal from the 192nd Judicial District
                                                     Court, Dallas County, Texas
No. 05-16-00282-CV         V.                        Trial Court Cause No. DC-15-00004.
                                                     Opinion delivered by Justice Brown.
DALLAS INDEPENDENT SCHOOL                            Justices Lang-Miers and Evans participating.
DISTRICT AND
MICHAEL L. WILLIAMS,
TEXAS COMMISSIONER OF
EDUCATION, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees DALLAS INDEPENDENT SCHOOL DISTRICT AND
MICHAEL L. WILLIAMS, TEXAS COMMISSIONER OF EDUCATION recover their costs of
this appeal from appellant RODERICK JOHNSON.


Judgment entered this 1st day of July, 2016.




                                               –2–